Case: 13-10810       Date Filed: 06/17/2014       Page: 1 of 2


                                                                  [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 13-10810
                              ________________________

                         D.C. Docket No. 0:11-cv-62467-KMW


HEATHER CASTELLANOS,

                                                         Plaintiff - Appellee,

versus

TARGET CORPORATION,

                                                         Defendant - Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                       (June 17, 2014)

Before MARCUS and EDMONDSON, Circuit Judges, and TREADWELL, *
District Judge.



*
   Honorable Marc T. Treadwell, United States District Judge for the Middle District of Georgia,
sitting by designation.
                  Case: 13-10810      Date Filed: 06/17/2014      Page: 2 of 2


PER CURIAM:


         Two issues are presented on appeal from a judgment based on a jury verdict

for plaintiff, in this diversity case, springing from a slip-and-fall at one of

defendant’s stores. After hearing oral argument and after deliberation, we

conclude that no reversible error is present.

         About Defendant’s Renewed Motion for JMOL, we conclude that the record

evidence -- viewed in plaintiff’s favor -- was sufficient for the verdict 1: evidence

including the approximately two-foot size of the puddle of bleach, the distinctive

odor of bleach, the presence of tracks not made by plaintiff or her husband through

the puddle, and the proximity within about ten feet of the puddle of defendant’s

employees.

         About the exclusion of a purported expert’s opinion, we conclude that the

trial judge did not abuse her discretion, especially given the expert’s broad lack of

knowledge of the background and underpinning of the information in the DRG on

which the expert relied considerably. 2

         AFFIRMED.

1
    Furthermore, no new trial was demanded.
2
  We do not read State Farm Mut. Auto. Ins. Co. v. Bowling, 81 So. 3d 538 (Fla. Dist. Ct. App.
2012) to demand admission of the proposed expert testimony in this case. Bowling seems to
decide a materially different case. For example, Bowling seems to be about, to a significant
degree, an argument that the medical services billed did not reflect medical services actually
delivered according to the treatment records and not about mainly a conflict over the
reasonableness of charges for medical services, assumed to have been delivered.
                                                2